Title: To George Washington from Edward Carrington, 20 October 1795
From: Carrington, Edward
To: Washington, George


          
            Dear Sir
            Richmond Octo. 20. 1795
          
          The Express returned yesterday from Mr Henry—He was at a plantation more distant from hence than his place of residence, which occasioned the delay. I do myself the Honor to enclose herewith his answer to your letter. the agency you had been pleased to give me in your communication with that Gentleman, however unlimitted, would not have led me to take the liberty of opening his letter, had not another circumstance in which you equally interested me, rendered it indispensibly necessary—it was impossible for me to intimate to him my knowing the

contents of your communication, so as to draw from him any information as to his decision; and a knowledge of it was necessary for the Government of Genl Marshall and myself in regard to Colo. Innes. It gives us pleasure to find that although Mr Henry is rather to be understood as probably not an approver of the Treaty, his conduct and sentiments generally, both as to government & yourself, are such as we calculated on; and that he received your letter with impressions which assure us of his discountenancing calumny of every discription, and disorder.
          As to Colo. Innes, I am sorry to inform you that he has not yet returned to this place. I suppose he is at the Suffolk district Court. sensible that you must be under some difficulty how to act should an opportunity present itself of filling the appointment of Attorney General, while your commission with regard to Colo. Innes is supposed to exist with us, I think it not amiss just to say, that when he arrives nothing more will be done farther than a preliminary conversation, until we hear from you again—we are intirely at a loss as to the time he will return, for we have heard nothing of him. enclosed is the rect of the Express who went to Mr Henry for 24 Dols. 33/100. I have the Honor to be with the most affectionate regard Dear Sir Your Most Ob. st
          
            Ed. Carrington
          
        